DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 29 June 2022 has been received and considered.
Claims 1-8 and  11-22 are pending.
This Action is Final.

Claim Rejections - 35 USC § 101
The rejection put forth under 35 USC 101 is withdrawn based on the filed amendments and response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 contains the limitation “each of the multiple shared one-time pads is identical to another one-time pad…”; there lacks appropriate description in the Specification for this subject matter.  There is no description of “identical” one-time pads in the Specification.  Furthermore, when multiple one-time pads are identical, it amounts to a single one-time pad rather than “multiple”.  
Claim 16, contains the limitation requiring at least four other masked datasets.  There is no description of such a limitation of a number of masked datasets.
Claim 21 states that each masked dataset is associated with “only an even number” of share one-time pads.  The Specification only describes “the number of one-time pads applied to each dataset is even”.  The number of one-time pads “applied” versus “associated” with each dataset is different subject matter.  Application of a one-time pad requires a type of data modification where association only requires a type of link of abstract commonality.
Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Any claim not specifically addressed is rejected by virtue of its dependency from claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferland et al. (WO2021161079) in view of Wang et al. (US 20200356082).
As per claims 1 and 14, Ferland et al. discloses a system and method comprising:
collecting a plurality of masked datasets, the plurality of masked datasets including multiple pairs of masked datasets, wherein each pair of masked datasets is associated with multiple first common keys which are identical to other common keys; unmasking the pairs of masked datasets by applying a cancellation operation such that the first common keys cancel each other; combining the pairs of unmasked datasets to create an unmasked aggregated dataset (see paragraphs [0036]-[0038] where each 2D vector, i.e. pairs of data, are masked using a cryptographic key; where the masked 2D vectors are aggregated in such a way that the masking is canceled to obtain an unmasked aggregated dataset; each of the keys associated with a corresponding dataset is identical, i.e. the 2D vector is made up of multiple row and columns and each of those is associated with the same key).
While Ferland et al. discloses the masking of datasets using keys, there lacks an explicit teaching of the use of one-time pads.
However, Wang et al. teaches the collecting of masked datasets which are masked using a one-time pad (see paragraphs [0103]-[0104] showing the collecting of encrypted, i.e. masked, datasets associated with a one-time key and see paragraph [0064] where the key can be a one-time pad).
At a time before the effective filing date of the invention, it would have been obvious to use a one-time pad in the Ferland et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been that one-time pads offer higher security than standard cryptographic keys.
As per claims 2 and 15, the modified Ferland et al. and Wang et al. system discloses each masked dataset is associated with two other masked datasets, where one of the two other masked datasets is associated with the first common one-time pads, wherein the other one of the two masked datasets is associated with second common one-time pads (see Ferland et al. paragraphs [0035]-[0037] where the datasets from different sources are associated with each other and their corresponding different key and Wang et al. paragraphs [0103]-[0105] where each subset is associated with each other, and each is associated with a one-time pad, and therefore each is associated with multiple one-time pads).
As per claims 3 and 22, the modified Ferland et al. and Wang et al. system discloses each masked dataset is associated with a predecessor masked dataset and a successor masked dataset (see Ferland et al. paragraphs [0035]-[0037] where each dataset is a 2D vector which means each row and column has a predecessor and successor and each one of these 2D vectors is associated with the 2D vectors from other sources such that they have a predecessor and successor as seen in Fig. 2).
As per claims 4 and 17, the modified Ferland et al. and Wang et al. system discloses posting a plurality of identifiers on a shared resource, each identifier being associated with a respective masked dataset of the plurality of masked datasets, wherein the one-time pad for each pair of masked dataset is determined based on at least two of the plurality of identifiers (see Wang et al. paragraphs [0089]-[0090] and [0104]-[0105] where multiple identifiers are associated with each dataset and the entirety of the information is posted to the blockchain).
As per claims 16 and 21, the modified Ferland et al. and Wang et al. system discloses each masked dataset shares respective shared one-time pads with at least four other masked datasets and each masked dataset is associated with only an even number of shared one-time pads (see Ferland et al. paragraphs [0035]-[0037] where there are at least 4 different columns and four different sources which shows at least four other masked datasets, and each dataset is associated with its own key and the 3 others keys).
Claims 5-8, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Ferland et al. and Wang et al. system as applied to claims 1, 4, 14, and 17 above, in view of Freire et al. (“Non-Interactive Key Exchange”, PKC 2013) and further in view of Lee et al. (KR20170074195).
As per claims 5-7, 13, 18, and 19, the modified Ferland et al. and Wang et al. system teaches the use of multiple identifiers from the shared resource and single data provider each of which is associated with a masked dataset and aggregating the datasets into (un)masked datasets based on the one-time pad associated with the multiple identifiers (see Ferland et al. paragraphs [0035]-[0037] and Wang et al. paragraphs [0089]-[0090] and [0103]-[0105]), but fails to disclose the use of public keys and secret keys to generate the one-time pads: receiving a first identifier, a second identifier, and a second public key from a shared resource; generating, by the one or more processors, a first public key and a first secret key; generating, by the one or more processors, a first one-time pad based on the first secret key, the first identifier, the second identifier, and the second public key.
However, Freire et al. teaches receiving a first identifier, a second identifier, and a second public key; generating, by the one or more processors, a first public key and a first secret key; generating, by the one or more processors, a first one-time pad based on the first secret key, the first identifier, the second identifier, and the second public key (see page 259 where the system uses multiple IDs, public keys, and secret keys to generate a shared key).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the key generation of Freire et al. to generate the one-time pad of the Wang et al. system.
Motivation to do so would have been to allow two parties, who know each others’ public keys, to agree on a symmetric shared key without requiring any interaction See Freire et al. page 254).
The modified Ferland et al., Wang et al. and Freire et al. system fails to explicitly disclose the use of a pseudo random number generator as part of the one-time pad generation. 
However, Lee et al. teaches the use a pseudo random number generator as part of the key generation (see, for example, the Abstract).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a pseudo-random number generator as part of the one-time pad generation in the modified Ferland et al., Wang et al. and Freire et al. system. 
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to make it more difficult for an advisory to guess the value of the one-time pad.
As per claim 8, the modified Ferland et al., Wang et al., Freire et al., and Lee et al. system discloses sharing the first public key on the shared resource (see Wang et al. paragraphs [0089]-[0090] and Freire et al. page 259).
As per claims 11, 12, and 20, the modified Ferland et al., Wang et al., Freire et al., and Lee et al. system discloses the first identifier and the first public key are associated with a first data provider, and wherein the second identifier and the second public key are associated with a second data provider; and generating, by the one or more processors, a second one-time pad based on the first identifier, the second identifier, the first public key and a second secret key associated with the second data provider; and masking, by the one or more processors, a second dataset using the second one-time pad, wherein the first one-time pad is the same as the second one-time pad and has the same cardinality, wherein masking a first dataset comprises masking the first dataset by applying a first operation to the first one-time pad, wherein masking a second dataset comprises masking the second dataset by applying a second operation to the second one-time pad, and wherein the first operation and the second operation are a pair of cancelling operations (see Wang et al. paragraphs [0089]-[0090] and [0103]-[0105] and Freire et al. page 259).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to aggregating masked data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419